Opinion issued November 18, 2010


In The
Court
of Appeals
For The
First
District of Texas
————————————
NO.
01-10-00520-CV
———————————
Randall Rollins, Appellant
V.
The
Honorable James Jay, Appellee

 

 
On
Appeal from the 11th District Court
Harris
County, Texas

Trial Court Case No. 2009-33876
 

 
 
MEMORANDUM OPINION
 
This is an attempted appeal from
the trial court’s purported denial on June 7, 2010, of appellant Randall
Rollins’s Petition for Writ of Mandamus and Motion for No-Answer Default
Judgment.  We lack jurisdiction to hear
the appeal.
On October 1, 2010, this Court notified Rollins by
letter that it appeared we lacked jurisdiction in this case because the trial
court has not signed an order from which Rollins is appealing or a final
judgment disposing of the case.[1]  On October 14, Rollins filed his response,
contending that the trial court’s docket entry constitutes an appealable final
judgment.
The general rule, with only a few exceptions that
are not implicated here, is that an appeal may be taken only from a final
judgment.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A docket entry does not constitute a final
judgment or other written order.  See In re Burlington Coat Factory Warehouse
of McAllen, Inc., 167 S.W.3d 827, 831 (Tex. 2005); Presley v. Presley, 214 S.W.3d 491, 492 (Tex. App.—Dallas 2006, no pet.).  Therefore, since Rollins has directed our
attention only to a docket entry, he has failed to establish our
jurisdiction.  
We dismiss the appeal for want of jurisdiction.  
 
PER CURIAM
 
Panel consists of Justices
Jennings, Alcala, and Sharp.
 




[1]        The record reflects that the trial court
gave notice to all parties of its intent to dismiss the case for want of
prosecution.  The record does not contain
the trial court’s actual dismissal.